CLAIMS 1-30 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Information Disclosure Statements filed April 05, 2022 have been received and entered into the application.  As reflected by the attached, completed copies of form PTO/SB/08, the cited references have been considered.
Claim Rejection - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Present claim 1 is directed to “.A method of treating migraine, comprising administering a combination of a meloxicam and a rizatriptan to a human being in need thereof, wherein the human being is experiencing migraine pain or aura with allodynia”.  The specification as originally filed, however, fail to describe such a combination of meloxicam and a rizatriptan in the absence of a bicarbonate, a sulfobutyl ether β-cyclodextrin (SBEBCD) or a combination of a sulfobutyl ether β-cyclodextrin (SBEBCD) and bicarbonate, (see the entire specification).  None of dependent claims 2-30 are directed to the addition of a bicarbonate, a SBEBCD or a combination of a SBEBCD and bicarbonate to the combination recited in claim 1.
	An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams and formula that fully set forth the claimed invention.  Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  Here, it appears that the addition of the bicarbonate and/or cyclodextrin component is to be present is the apparent problem sought to be overcome by Applicant.  In particular, the poor bioavailability associated with meloxicam, “Meloxicam and some other NSAIDs have poor aqueous solubility which may reduce bioavailability and slow the onset of pain relief resulting from their use. One means of increasing the solubility and bioavailability of meloxicam is through the use of cyclodextrins.”, (specification at [0003]).
 	 “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996)”(emphasis added), see MPEP § 2163(I)(A).  Also, “See also In re Smith. 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) ('Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.' (emphasis added)).”, see MPEP § 2163.05(II).  
	Given the above, it is the Examiner’s opinion that one of ordinary skill in the art would not immediately envisage the presently claimed subject matter which lacks a recitation of the presence of a bicarbonate and/or cyclodextrin component.
	Considering the teachings provided in the specification as originally filed, the Examiner finds that Applicants have failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams and formula that fully set for the claimed invention, in such a way as to reasonably convey to one skilled in the relevant art that Applicants had possession of the concept of the presently claimed subject matter.
	Accordingly, the claims are deemed properly rejected.
Overcoming the Present Rejection
In order to overcome the present rejection, Applicant may wish to consider amending at least claim 1 to recite that the claimed combination also includes the disclosed bicarbonate and/or cyclodextrin component.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


                                                Basis of Rejection
Independent Claim 1 is directed to “.A method of treating migraine, comprising administering a combination of a meloxicam and a rizatriptan to a human being in need thereof, wherein the human being is experiencing migraine pain or aura with allodynia”.
The claims of the US patents cited below drawn to an oral dosage form comprising either meloxicam, meloxicam and a bicarbonate or meloxicam, a sulfobutyl ether B-cyclodextrin (SBEBCD), and a bicarbonate wherein said dosage forms are claimed in said patents to exhibit pharmacokinetic properties that at least overlap in scope with those instantly claimed); or a method of administering said dosage form(s) comprising meloxicam in a human in order to improve a pharmacokinetic property (e.g. bioavailability, Cmax or Tmax) at dissolution in the stomach of said human; or alternatively administered of a human being to treat a human having a specific condition, e.g. migraine, pain or arthritis.
For those claims drawn to the product, i.e., to the oral dosage form, it would have been obvious to administer the dosage form to treat migraine, as instantly claimed, in view of Cooper et al (US patent 8,512,727; published: August 26, 2013) who teaches meloxicam formulations for oral administration for the treatment of migraine headaches (columns 8-9, bridging paragraph). As such, one would have been motivated to administer in a human being the oral dosage form claimed in the US patents with a reasonable expectation of relief of migraine pain in said human patients.
Further, for US patent claims drawn to the components recited in the instantly claimed oral dosage wherein said dosage form exhibits improved pharmacokinetic or dissolution properties, or alternatively; to a method of administering said oral dosage form to the stomach of a human being wherein said dosage form exhibits improved pharmacokinetic, pharmacodynamic (e.g. duration of action) or dissolution properties, it would have been obvious to administer the dosage form to a human being to treat migraine in view of Cooper because the meloxicam formulations of Cooper exhibit a shorter Tmax, bioavailability and Cmax compared to commercial formulations which provide much faster oral of action as compared to conventional orally dosed meloxicam formulations, which offer particular advantages over prior conventional formulations for treatment of acute COX-2 mediated disorders, especially for relief of pain, for example in headache, including sinus headache and migraine (columns 8 -9, bridging paragraphs, column 6, lines 60 — 65, column it, lines 23 - 28}.
Moreover, the additional component “rizatriptan” recited in the instantly claimed method is a drug known in the prior art to treat migraine by oral administration and, at a dose of 10 mg, is known to be significantly more effective than placebo at 2 hours on measures of pain relief, nausea, photophobia, phonophobia and functional disability (see Lainez, M. in Neuropsychiatric Disease and Treatment, 2(3) 247 ~ 259 (2006) (rizatriptan benzoate; Maxalt®, cited in Ref 55 of Lainez; instant Claims 1-3, 9, 16-16 and 24) rendering the claimed combination with meloxicam prima facie obvious over the US patents cited below (see MPEP 2144.06 In re Kerkhoven and MPEP 2143, KSR Exemplary Rationale (A)).
With respect to the instant claims which limit the dose of meloxicam, ‘Meloxicam’ at http://web.archive.org/web/20141113013539/ https:/Awww.mayoclinic .org/drugs- supplements/meloxicam-oral-route/proper-use/drg-20066928 teaches oral dosage forms (suspension or tablets) of meloxicam are usually administered once a day (5 mg up to 15 mg; taken to be indistinct from “about” 20 mg)) and are safe and effective.
Accordingly, for one or more of the reasons stated above; Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over, in the alternative,:
Claims 1-19 of US patent 9,821,075; Claims 1-30 of US patent 10,029,010; Claims 1-27 of US patent 10,137,131; Claims 1-30 of US patent 10,195,278; Claims 1-18 of US patent 10,058,614; Claims 1-29 of US patent 10,195,279; Claims 1-26 of US patent 10,265,324; Claims 1-20 of US patent 10,265,399; Claims 1-20 of US patent 10,265,400; Claim 3 of US patent 10,307,484; Claims 1-30 of US patent 10,322,181; Claims 1-30 of US patent 10,363,312; Claims 1-27 of US patent 10,369,224; Claims 1-25 of US patent 10,369,225; Claim 3 of US patent 10,426,839, Claim 2 of US patent 10,456,471; Claims 1-24 of US patent 10,485,871; Claims 1-21 of US patent 10,463,736; Claims 1-19 of US patent 10,471,014; Claims 1-26 of US patent 10,471,068; Claims 1-24 of US patent 10,471,069; Claims 1-25 of US patent 10,512,692; Claims 1-30 of US patent 10,512,693; Claims 1-25 of US patent 10,517,950; Claims 1-19 of US patent 10,583,088; Claims 1-24 of US patent 10,532,101; Claims 1-25 of US patent 10,537,642; Claims 1-25 of US patent 10,653,777; Claims 1-47 of US patent 10,688,102; Claims 1-25 of US patent 10,688,185; Claims 1-25 of US patent 10,695,429; Claims 1-25 of US patent 10,695,430; Claims 1-26 of US patent 10,702,535; Claims 1-25 of US patent 10,702,602.; Claims 1-26 of US patent No. 11,266,657; Claims 1-26 of US patent No. 10,729,774; Claims 1-26 of US patent No. 10,780,165; Claims 1-28 of US patent No. 10,821,181; Claims 1-28 of US Patent No. 10,799,588; Claims 1-28 of US patent No. 10,758,618; Claims 1-28 of US patent No. 10,780,166; Claims 1-30 of US patent No. 10,894,053; Claims 1-30 of US patent No. 10,987,358; claims 1-26  U.S. Patent No. 11,285,215; claims 1-28 of U.S. Patent No.  11,020,483; or claims 1-30 of U.S. Patent No. 10,821,182.
Accordingly, for the above reasons, the claims are deemed properly rejected and none of the claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        July 28, 2022